UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6318


MARKETTA DENISE HUMES-JONES,

                Plaintiff – Appellant,

          v.

DR. JAMULDEN,

                Defendant - Appellee,

          and

VIRGINIA BEACH CORRECTIONAL FACILITY,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00228-GBL-JFA)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marketta Denise Humes-Jones, Appellant Pro Se. Elizabeth Martin
Muldowney, Kimberly Jane Raab, RAWLS & MCNELIS, PC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marketta     Denise     Humes-Jones         appeals   the    district

court’s   order   denying   relief     on   her   42    U.S.C.   § 1983   (2006)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Humes-Jones v. Jamulden, No. 1:10-cv-00228-

GBL-JFA   (E.D.   Va.   Feb.     14,   2011).      We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2